Exhibit 10.4

 

NOTICE OF EXERCISE

 

CareGuide, Inc.

4401 N.W. 124th Avenue

Coral Springs, FL

Date of Exercise: _______________

Ladies and Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

Type of option (check one):

Incentive o

Nonstatutory o

Stock option dated:

_______________

 

Number of shares as
to which option is
exercised:

_______________

 

Certificates to be
issued in name of:

_______________

 

Total exercise price:

$______________

 

Cash payment delivered
herewith:

$______________

 

[Promissory note delivered
herewith:

$______________]

 

[Value of ________ shares of
CareGuide common
stock delivered herewith[1]:

$______________]

 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2007 Equity Incentive Plan, (ii) to provide
for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option, and
(iii) if this exercise relates to an incentive stock option, to notify you in
writing within fifteen (15) days after the date of any disposition of any of the
shares of Common Stock issued upon exercise of this option that occurs within
two (2) years after the date of grant of this option or within one (1) year
after such shares of Common Stock are issued upon exercise of this option.

_________________________

             Shares must meet the public trading requirements set forth in the
option. Shares must be valued in accordance with the terms of the option being
exercised, must have been owned for the minimum period required in the option,
and must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

 

 

318457 v1/RE

 



 

 

I hereby make the following certifications and representations with respect to
the number of shares of Common Stock of the Company listed above (the “Shares”),
which are being acquired by me for my own account upon exercise of the Option as
set forth above:

I warrant and represent to the Company that I have no present intention of
distributing or selling said Shares, except as permitted under the Securities
Act and any applicable state securities laws.

I acknowledge that all certificates representing any of the Shares subject to
the provisions of the Option shall have endorsed thereon appropriate legends
reflecting restrictions pursuant to the Company’s Certificate of Incorporation,
Bylaws and/or applicable securities laws.

 

Very truly yours,

                                          
                                      

 

 

 

 

 

 